     Case 2:20-cv-00642-KJM-DMC Document 36 Filed 11/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BILLY DRIVER, JR.,                                No. 2:20-CV-0642-KJM-DMC-P
12                       Plaintiff,
13            v.                                        ORDER
14    KEITH GIBSON, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 25, to compel

19   arbitration under the Federal Arbitration Act (FAA), 9 U.S.C. § 1, et seq. Under the FAA, the

20   district court may compel arbitration of disputes where the parties have entered into an arbitration

21   agreement. See 9 U.S.C. § 4. In this case, Plaintiff has not alleged or established the existence of

22   an agreement to arbitrate. Therefore, the FAA is inapplicable in this case and Plaintiff’s motion

23   is denied.

24                  IT IS SO ORDERED.

25

26   Dated: October 30, 2020
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
